t c memo united_states tax_court joanne soon kim petitioner v commissioner of internal revenue respondent docket no filed date michael m gill for petitioner lisa primavera-femia for respondent memorandum findings_of_fact and opinion scott judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and anaccuracy-related penalty under sec_6662 a in the amount of dollar_figure for the calendar_year all section references are to the internal_revenue_code in effect for the year in issue some of the issues raised by the pleadings have been disposed of by agreement of the parties leaving for decision whether a valid consent to extend the time to assess tax form_872 for the year was executed by or properly on behalf of petitioner findings_of_fact some of the facts have been stipulated and are found accordingly petitioner had a legal residence in seal beach california at the time of the filing of her petition in this case she filed a joint federal_income_tax return with her then husband charles k kim mr kim for the taxable_year petitioner is known both as joanne kim and soon kim during petitioner owned and operated two cafeterias each called joanne's cafe one cafeteria was located in irvine california and the other in long beach california petitioner opened the cafeteria in long beach in and the cafeteria in irvine in petitioner was actively involved in the operation of each of these cafeterias on or about date respondent began the audit of petitioner's federal_income_tax return shortly after the commencement of the audit petitioner and her husband were divorced mr kim did not reside with petitioner pincite taper petitioner conceded at trial the correctness of respondent's adjustments to her return and her lack of entitlement to relief under sec_6013 as an innocent spouse - -3 drive seal beach california after the divorce petitioner lived at that address until date on date petitioner and mr kim signed a form_2848 power_of_attorney and declaration of representative power_of_attorney in favor of mr dale zuehls mr zuehls the power_of_attorney authorized mr zuehls to perform any and all acts that petitioner could perform with respect to her income_tax for the taxable years through including the authority to execute any agreements or consents in connection with her tax_liabilities for the years and petitioner signed the form before mr zuehls' name was listed as the representative but with the knowledge that she was hiring someone to represent her before the internal_revenue_service irs with respect to her tax matters petitioner was aware at the time she executed the power_of_attorney that her tax_liabilities for and were being investigated internal revenue_agent jackie novella agent novella was assigned to audit petitioner's and mr kim's federal_income_tax liabilities for the years and agent novella dealt primarily with mr kim and mr zuehls during the examination petitioner did not involve herself in the audit and she gave any correspondence to her from the irs to mr kim unopened on date agent novella sent by certified mail a form_872 consent to extend the time to assess tax with respect to federal_income_tax due with respect to petitioner's and mr - -4 kim's joint_return for the year to petitioner's authorized representative mr zuehls on date mr zuehls sent to agent novella by telephone transmission a copy of the form_872 bearing what purported to be the signatures of petitioner and mr kim on date respondent received by mail the original form_872 on date irs group manager ms sandra sturla ms sturla signed the form_872 consenting to an extension of time to assess petitioner's tax for the year on behalf of respondent at no time prior to the mailing of the notice_of_deficiency on date did petitioner inform agent novella that she contended that the signature on the form_872 was not genuine or that she did not consider the form_872 valid respondent determined in her notice_of_deficiency dated date that petitioner and mr kim had underreported income and overstated depreciation on their schedule c and had failed to report gain from the sale of business property petitioner contends that the form_872 does not extend the period of limitation to assess tax for because petitioner did not sign the form respondent's position is that she reasonably relied on the form_872 and petitioner's agent mr zuehls and therefore the period of limitations for the year was properly extended - -5 opinion sec_6501 provides in part that the amount of any income_tax must be assessed against a taxpayer within years of the filing of the income_tax return sec_6501 provides for the execution by a taxpayer and the commissioner of a waiver of the period of limitations for an agreed-upon time a consent is valid on its face if it identifies the taxpayers bears their signatures identifies the year and is dated prior to the expiration of the existing limitations_period when a taxpayer pleads the issue of the period of limitations he makes a prima facie case by showing that the notice_of_deficiency was not mailed within the time provided in sec_6501 when the commissioner produces a consent to extend the period of limitations that is valid on its face the burden is on the taxpayer to show that the consent is invalid or not applicable to the year involved 85_tc_535 petitioner argues that the form_872 is invalid on its face because petitioner's signature was not genuine and therefore the burden of proving the validity of the consent is on respondent we hold however that respondent has met her burden of introducing into evidence a form_872 that is valid on its face it is not apparent from the face of the form_872 that petitioner's signature was not genuine petitioner testified at trial that the signature on the consent form_872 was not her signature apparently respondent does not question petitioner's - -6 testimony that the signature was not actually written by petitioner however respondent does contend based on her agent's testimony that this fact was not apparent to any representative of the irs who had occasion to review the form_872 petitioner contends that respondent should have known by examination of the form_872 that the signature was not her signature and therefore the form was invalid on its face agent novella testified that both she and her supervisor examined the form_872 and would have noted any large discrepancies between the signature on the form and the signature on petitioner's tax_return but noticed none we find this to be credible testimony particularly after a review of the signatures on the two documents therefore the burden is on petitioner to show that the form_872 is invalid based on the record in this case we hold that petitioner has not met her burden of proving that the form_872 is invalid petitioner has made no showing of who might have signed her name to the form_872 she did not call mr zuehls as a witness but claims she did not consent to his signing her name to the form_872 clearly she had given mr zuehls the power to consent for her to an extension of the period of limitations the extent of an agent's authority is a factual question to be decided on the basis of facts and circumstances shown in the record 85_tc_359 70_tc_623 we have held that where a document is signed by the taxpayer's agent in the - -7 taxpayer's name it is nevertheless valid if under the facts in the record that agent had authority to act on behalf of the taxpayer with respect to the matter covered by the document kraasch v commissioner supra pincite based on the power_of_attorney signed by petitioner mr zuehls had express authority to act on behalf of petitioner in consenting to extend the period of limitations for assessment of tax also based on this record it appears that petitioner had given mr kim authority to act on her behalf with respect to her income_tax matters for she testified with respect to receipt of documents from the irs addressed to her only which she sent unopened to mr kim mr kim was not called as a witness in this case petitioner did not question the validity of the form_872 until after the mailing of the notice_of_deficiency her activities as a whole indicate that she considered that mr kim had the authority to consent on her behalf to an extension of the period of limitations for petitioner's intent was that her husband handle their income_tax matters including if needed extending the period of limitations on assessment of tax against her as well as himself see 56_tc_1 petitioner has not shown who signed her name to the form_872 if it was mr zuehls he had authority under the power_of_attorney she signed to do so if it was mr kim he had implied authority to do so certainly by failure to question the validity of the form_872 for an extended period of time - -8 petitioner has in effect accepted it as valid petitioner has failed to show that the notice_of_deficiency was untimely sent decision will be entered for respondent
